 

Exhibit 10.2

 

AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT

 

This AGREEMENT, entered into as of January 23, 2012 (the “Agreement”), by and
between Bionovo, Inc., a Delaware corporation, with its principal office at 5858
Horton Street, Suite 400, Emeryville, CA 94608 (the “Company”), and Mary
Tagliaferri (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Executive is currently employed by the Company pursuant to an
agreement effective as of January 1, 2008 (as heretofor amended, the “Existing
Employment Agreement”);

 

WHEREAS, the Company recognizes that the Executive has made substantial
contributions to the growth and success of the Company and desires to assure the
Company of the Executive’s continued service;

 

WHEREAS, the Executive is willing to continue to perform services for the
Company; and

 

WHEREAS, the Company and the Executive desire to restate and make certain
changes in the Existing Employment Agreement, including, without limitation, to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations and guidance promulgated thereunder (collectively,
“Code Section 409A”).

 

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties hereto agree as follows:

 

1.           EMPLOYMENT



1.1.         Capacity; Duties. (a) The Company hereby agrees to continue to
employ the Executive, and the Executive hereby agrees to accept continued
employment with the Company and agrees to serve, upon the terms and conditions
herein contained, as the Company’s President or such more senior position as the
Executive is elected to by the Board of Directors of the Company (the “Board”).
In such capacity, the Executive shall perform such duties and functions,
consistent with his status as a senior executive officer of the Company, as may
be assigned by the Board or the President of the Company, provided that, such
duties and functions shall not be lesser in responsibility than those currently
being performed by the Executive. During the Employment Term, as defined in
Section 1.2 below, the Executive shall devote his best efforts, energies, skills
and attention to the business and affairs of the Company. During the Employment
Term, the Executive shall devote substantially all of his business time to the
Company, but the foregoing shall not limit his right to be involved in other
for-profit, civic or charitable activities, provided that such activities do not
materially interfere with his providing of his services hereunder.

 

 

 

 

(b)          The Executive, without additional compensation and subject to (a)
above and the other terms of this Agreement, shall also serve, if so requested
by the Board, in senior management capacities of Subsidiaries of the Company.
“Subsidiary” shall mean any entity in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the outstanding securities generally
entitled to vote for the election of directors. 

 

1.2.         (a) Except for earlier termination as provided in Section 4 hereof,
the Executive’s employment under this Agreement (the “Employment Term”) shall be
for an initial term beginning on the date hereof and ending on January 23, 2017
(the “Initial Term”). The Employment Term shall be automatically renewed for
successive additional terms of two (2) years each (each an “Additional Term”),
unless either party hereto gives written notice to the other at least one
hundred eighty (180) days prior to the expiration of the Initial Term or the
then Additional Term, as the case may be, of such party’s intention to terminate
the Executive’s employment hereunder at the end of such Initial Term or such
Additional Term and not renew it.

 

(b)          Change of Control. For purposes of this Agreement, a “Change of
Control” shall be deemed to have occurred if: (i) any person (as defined in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and as used in Sections 13(d) and 14(d) thereof)), excluding
the Company, any “Subsidiary” and any employee benefit plan sponsored or
maintained by the Company or any Subsidiary (including any trustee of any such
plan acting in his capacity as trustee), but including a “group” as defined in
Section 13(d)(3) of the Exchange Act, becomes the beneficial owner of shares of
the Company having at least 30% of the total number of votes that may be cast
for the election of directors of the Company; (ii) the shareholders of the
Company shall approve any merger or other business combination of the Company,
sale of all or substantially all of the Company’s assets or combination of the
foregoing transactions (a “Transaction”), other than a Transaction involving
only the Company and one or more of its Subsidiaries, or a Transaction
immediately following which the shareholders of the Company immediately prior to
the Transaction continue to have a majority of the voting power in the resulting
entity (excluding for this purpose any shareholder owning directly or indirectly
more than ten percent (10%) of the shares of the other company involved in the
Transaction), or (iii) within any twenty-four (27) month period beginning on or
after the date hereof, the persons who were directors of the Company immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board or
the board of directors of any successor to the Company, provided that, any
director who was not a director as of the date hereof shall be deemed to be an
Incumbent Director if such director was elected to the Board by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors either actually or by prior operation
of this Section 1.2(c) unless such election, recommendation or approval was the
result of an actual or threatened election contest of the type contemplated by
Regulation 14a-11 promulgated under the Exchange Act or any successor provision.
Notwithstanding the foregoing, no Change of Control of the Company shall be
deemed to have occurred for purposes of this Agreement by reason of any actions
or events in which the Executive participates in a capacity other than in his
capacity as an executive, director or shareholder of the Company.

 

- 2 -

 

 

2.           COMPENSATION 

 

2.1.          Base Salary. As compensation for the Executive’s employment
hereunder, the Executive shall be entitled to receive a base salary at a rate of
$375,000 per annum payable (and subject to withholding) in accordance with the
Company’s normal payroll practices from time to time in effect. The base salary
may be increased, but not decreased, from time to time at the discretion of the
Board. (The base salary as increased from time to time being hereinafter
referred to as the “Base Salary.”) 

 

2.2.          Bonus. The Executive shall be entitled to receive, in addition to
his Base Salary, an annual bonus in an amount determined in good faith by the
Board or, if the Board adopts any incentive plan, bonuses in accordance with
such plan (the “Bonus”). Such Bonus shall be paid to the Executive no later than
the later of (i) the 15th day of the third month following the end of the
Executive’s taxable year in which the Bonus is earned or (ii) the 15th day of
the third month following the end of the Company’s fiscal year in which the
Bonus is earned (the “Short Term Deferral Date”). 

 

2.3.          Additional Compensation. Nothing contained herein shall limit or
otherwise restrict the Company’s Board from granting, or the Executive’s
eligibility to receive, either additional increases in his Base Salary or
additional bonuses, all on terms specified by the Board, or for the Executive to
be awarded additional stock options.

 

3.           BENEFITS, expenses AND all other compensation

 

3.1.          Benefits. During the Employment Term the Executive shall be
entitled to participate, to the extent eligible thereunder and at the expense of
the Company, if appropriate, in all benefit plans and programs, in accordance
with the terms thereof, as are generally provided from time to time during the
Employment Term by the Company to its senior executive employees, including
without limitation any life insurance, medical insurance, disability, pension,
savings, incentive, retirement, stock option and other plans and programs of the
Company.

 

3.2.          Fringe Benefits. During the Employment Term the Executive shall be
entitled to such fringe benefits as provided from time to time by the Company to
senior executive employees. In addition, Executive shall receive $750 per month
as an automotive allowance. To the extent applicable payments shall be in
compliance with Section 9 below. 

 

3.3.          Vacation. During the Employment Term, the Executive shall be
entitled to a vacation each year in accordance with the Company’s policies
thereon in effect from time to time, but in no event less than six (6) weeks per
calendar year (prorated for any partial calendar year during the Employment
Term). 

3.4.          Expenses. Subject to terms of Section 9 below, the Company shall
promptly reimburse the Executive for all reasonable expenses incurred by the
Executive during the Employment Term in furtherance of his duties under this
Agreement, including but not limited to expenses for promoting the business of
the Company, upon the presentation by the Executive of reasonable evidence
thereof.

 

- 3 -

 



3.5.         Life Insurance.

 

(a)          During the Employment Term, the Company either under its group term
life insurance plan or otherwise, but in any event at no cost to the Executive
(other than taxes with regard to any taxable amount), shall maintain life
insurance on the life of the Executive for the benefit of Executive’s designated
beneficiaries in an amount at least equal to that currently maintained. All such
premiums shall be paid annually prior to the Short Term Deferral Date

 

(b)          However, in lieu of the split dollar life insurance arrangement,
the Executive shall be provided with the value of the benefit attributed to the
life insurance in the Executive’s annual compensation. To the extent permitted
under the terms of the Company’s deferred compensation plan the annual value of
the benefit to be payable as compensation from the terminated life insurance
benefit shall be eligible to be deferred under said deferred compensation plan
which shall be maintained by the Company for the Executive. 

 

3.6.         Long Term Disability.

 

(a)          During the Employment Term, the Company shall maintain long term
disability coverage for the Executive under a plan no less favorable to the
Executive than that currently maintained (the “Long Term Disability Plan”).

 

(b)          However, in lieu of supplemental disability insurance, the
Executive shall be provided with the value of the benefit attributed to the
disability insurance in the Executive’s annual compensation. To the extent
permitted under the terms of the Company’s deferred compensation plan, the
annual value of the benefit payable as compensation from the terminated
disability benefit shall be eligible to be deferred under the Company’s deferred
compensation plan which shall be maintained by the Company for the Executive. 

 

3.7.         Indemnification. During the Employment Term and thereafter, the
Company shall indemnify the Executive to the fullest extent permitted by law
against any judgments, fines, amounts paid in settlement and reasonable expenses
(including attorneys’ fees), and advance amounts necessary to pay the foregoing
at the earliest time and to the fullest extent permitted by law, in connection
with any bona fide claim, action or proceeding (whether civil or criminal)
against the Executive as a result of the Executive serving as an officer or
director of the Company or in any capacity at the request of the Company in or
with regard to any other entity, employee benefit plan or enterprise. This
indemnification shall be in addition to, and not in lieu of, any other
indemnification the Executive shall be entitled to pursuant to the Company’s
Certificate of Incorporation or By-laws or otherwise.  

3.8.         Stock Option and Restricted Stock Plans. To the extent permitted
under the terms of the applicable stock option or restricted stock plan, if any
stock option or restricted stock unit shall be payable as annual compensation,
the amounts shall be eligible to be deferred under the Company’s deferred
compensation plan subject to applicable vesting schedules required for such
compensation from the restricted stock plan.

 

- 4 -

 

 

4.           TERMINATION 

 

4.1.         Termination of Employment. The employment of the Executive shall
terminate prior to the expiration of the Employment Term specified in Section
1.2 hereof upon the occurrence of any of the following events prior to such
time:

 

(a)          the death of the Executive;

 

(b)          the termination of the Executive’s employment by the Company due to
the Executive’s Disability pursuant to Section 4.2 hereof;

 

(c)          the termination of the Executive’s employment by the Company for.
Cause pursuant to Section 4.5;

 

(d)          the termination of the Executive’s employment by the Company
without Cause upon ninety (90) days’ prior written notice;

 

(e)          the termination of the Executive’s employment by the Executive for
Good Reason pursuant to Section 4.3 hereof; or

 

(f)          the termination of the Executive’s employment by the Executive
without Good Reason. 

 

4.2.         Disability. (a) If, by reason of physical or mental disability, the
Executive is (i) unable to carry out the material duties he has assumed pursuant
to this Agreement for more than one hundred eighty (180) days in any twelve (12)
month period, (ii) the Executive is eligible to receive current benefits under
the Company’s Long Term Disability Plan and (iii) if a Change of Control of the
Company has occurred prior to (i) and (ii) being satisfied, such disability is
likely to totally and permanently prevent the Executive from performing his
material duties hereunder (“Disability”), the Company may terminate the
Executive’s services hereunder by a Notice of Disability Termination given in
accordance with (b) below. During any period of disability prior to such
termination the Executive shall continue to receive all compensation and other
benefits provided herein as if he had not been disabled, at the time, in the
amounts and in the manner provided herein, provided that the Company shall be
entitled to a credit against such amounts with regard to the amount, if any,
paid to the Executive under the Long Term Disability Plan for such period on a
period matching basis. Notwithstanding the foregoing, in the event (as a result
of the Executive’s incapacity due to physical or mental illness), the Executive
incurs a separation from service pursuant to Code Section 409A, the Employee’s
employment shall immediately terminate for Disability. 

(b)          In the event a dispute arises between the Executive and the Company
concerning the Executive’s physical or mental ability to continue or return to
the performance of his duties as aforesaid or as to whether such disability is
likely to totally and permanently prevent the Executive from performing his
material duties, the Executive shall submit to examination by a competent
physician mutually agreeable to both parties or, if the parties are unable to
agree, by a physician appointed by the President of the Association of the Bar
of the City of New York, and such physician’s opinion shall be final and
binding.

 

- 5 -

 

 

(c)          Notwithstanding anything in this Agreement to the contrary, the
Executive’s right to terminate the Executive’s employment for Good Reason or
voluntarily pursuant to Section 5.5 hereof shall not be affected by the
Executive’s incapacity due to physical or mental illness.

 

(d)          For purposes of this Agreement, a “Notice of Disability
Termination” shall mean a written notice which sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under this Section 4.2 and which shall have been
authorized by a vote of at least three-quarters of the entire membership of the
Board at a meeting of the Board called and held for that purpose (after
reasonable notice to the Executive and reasonable opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board). 

 

4.3.         Termination for Good Reason. A Termination for Good Reason means a
termination by the Executive by written notice given within one hundred twenty
(120) days after the occurrence of the Good Reason event. For purposes of this
Agreement, “Good Reason” shall mean the occurrence or failure to cause the
occurrence, as the case may be, without the Executive’s express written consent,
of any of the following circumstances, unless in the case of (a), (e), (f), (g),
(h), or (k) below such circumstances are fully corrected prior to the date of
termination specified in the Notice of Termination for Good Reason (as defined
in Section 4.4 hereof) and further provided that, in the case of (a) or (b), the
Executive shall have the right to require the Board to either approve or reverse
the action referred to in (a) or (b) below, as the case may be.

 

(a)          Any nonincidental de jure or de facto demotion or diminution of the
Executive from the highest position held by the Executive on or after the date
hereof (the “Executive’s Highest Position”), including without limitation (i)
any nonincidental reduction in the Executive’s authority or responsibility, any
nonincidental curtailment of the Executive’s access to management senior to the
Executive for ordinary course reporting purposes or any assignment to the
Executive of duties inconsistent with the Executive’s Highest Position, or (ii)
any failure to re-elect the Executive to the Executive’s Highest Position,
including without limitation the title thereof, except in each case in
connection with the termination of the Executive’s employment for Cause or
Disability or as a result of the Executive’s death, provided that if such event
takes place prior to a Change of Control such event shall only be deemed Good
Reason if such action is approved by a majority of the directors who are not
employed by the Company and who are not relatives (by blood or marriage) of the
Executive;

 

(b)          In the event a Change of Control has taken place, a failure by the
Company to continue any bonus plan in which the Executive is then entitled to
participate (the “Bonus Plan”), provided that any such plans may be modified
from time to time but shall be deemed terminated if (i) any such plan does not
remain substantially in the form in effect prior to such modification and (ii)
if plans providing the Executive with substantially similar benefits are not
substituted therefor (“Substitute Plans”), or a failure by the Company to
continue the Executive as a participant in the Bonus Plans and Substitute Plans
on at least the same basis as to the potential amount of the bonus and the
achievability thereof as the Executive participated, immediately prior to any
change in such plans or awards, in accordance with the Bonus Plans and the
Substitute Plans;

 

- 6 -

 

 

(c)          In the event that the Company’s Bonus Plan is a purely
discretionary plan and a Change of Control has taken place, a failure to provide
the Executive with a bonus in cash for each fiscal year of the Company ending
during the Employment Term and after the Change of Control of the Company at
least equal to the highest bonus earned by, or awarded to, the Executive in
respect of any of the three fiscal years of the Company ending immediately prior
to the Change of Control of the Company or, if higher, for the fiscal year of
the Company, in which such Change of Control of the Company occurs;

 

(d)          In the event a Change of Control has taken place, a relocation of
the Company’s principal executive offices to a location more than 50 miles from
the Company’s existing offices at 5858 Horton Street in Emeryville, California
(the “Emeryville Area”) or the Company requiring the Executive to be based
anywhere other than the Emerville Area, except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
business travel obligations immediately prior to the Change of Control;

 

(e)          In the event a Change of Control has taken place, any material
adverse change in the office assignment (based on size, location, furnishings
and other appointments) or secretarial and other support accorded to Executive
at the time the Executive held the Executive’s Highest Position;

 

(f)          In the event a Change of Control has taken place, a failure by the
Company to continue in effect any benefit plan or arrangement (including any
pension, profit sharing, life insurance, health, accidental death or
dismemberment or disability plan) in which the Executive or his dependents is
then participating or plans or arrangements which in the aggregate provide the
Executive and the Executive’s dependents with substantially similar benefits, or
the taking of any action by the Company which would adversely affect the
Executive’s and the Executive’s dependents’ participation in or reduce the
Executive’s and the Executive’s dependents’ benefits under any of such plans or
arrangements or the replacements thereof, providing that the foregoing shall not
limit the Company’s right to make changes to comply with applicable laws,
provided that the Company shall otherwise compensate the Executive for any loss
(including but not limited to tax benefits) to the Executive as a result of such
changes and any losses associated with such changes are made to the Executive no
later than the applicable Short Term Deferral Date;

 

(g)          In the event a Change of Control of the Company has taken place, a
failure to permit the Executive to participate in incentive plans and programs,
on a basis providing the Executive with the opportunity to receive compensation
(without duplication or the amounts under Bonus Plans) equal to the highest
level of those provided by the Company to the Executive on an annualized basis
under such incentive plans and programs, including without limitation stock
option plans and other equity based compensation plans, as in effect within one
year prior to the time of the Change of Control of the Company or, if more
favorable to the Executive, as in effect at any time thereafter with respect to
the Executive or other executives with comparable responsibilities;

 

- 7 -

 

 

(h)          In the event a Change of Control has taken place, the taking of any
action by the Company which would deprive the Executive of any material fringe
benefit then enjoyed by the Executive or the failure by the Company to provide
the Executive with the number of paid vacation days to which the Executive is or
was entitled in accordance with this Agreement;

 

(i)          The failure by the Company to obtain the specific assumption of
this Agreement by any successor or assign of the Company or any person acquiring
all or substantially all of the Company’s assets;

 

(j)          The failure of the Company to pay to the Executive any amounts due
under this Agreement within the later of seven (7) days after the due date
thereof or seven (7) days after the Executive’s written demand for payment of
such amount to the Board;

 

(k)         Any material breach by the Company of any provision of this
Agreement; or

 

(l)          Any purported termination of the Executive’s employment, which is
not effected pursuant to the terms and provisions of this Agreement, and, for
purposes of this Agreement, no such purported termination shall be effective.

 

4.4.         Notice of Termination for Good Reason. A Notice of Termination for
Good Reason shall mean a notice that shall indicate the specific termination
provision in Section 4.3 relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for Termination for Good
Reason. The failure by the Executive to set forth in the Notice of Termination
for Good Reason any fact or circumstances which contribute to the showing of
Good Reason shall not waive any right of the Executive hereunder or preclude the
Executive from asserting such fact or circumstance in enforcing his rights
hereunder. The Notice of Termination for Good Reason shall provide for a date of
termination not less than fifteen (15) nor more than sixty (60) days after the
date such Notice of Termination for Good Reason is given, provided that in the
event of a Termination for Good Reason based upon Section 4.3(1), the notice of
termination may treat the date of the purported termination as the date of
termination. 

4.5.         Cause. (a) For purposes of this Agreement, the term “Cause” shall
be limited to (i) action by the Executive involving willful malfeasance having a
material adverse effect on the Company, (ii) substantial and continuing refusal
by the Executive in willful breach of this Agreement to perform the duties
required of him hereunder (other than any such failure resulting from incapacity
due to physical or mental illness) after a demand for substantial performance is
delivered to the Executive by the Board which specifically identifies the manner
in which the Board believes that the Executive has substantially and continually
refused to perform his duties in willful breach of this Agreement, or (iii) the
Executive being convicted of a felony (other than a traffic violation).
Notwithstanding anything to the contrary contained in this Section 4.5, any
action or refusal by the Executive shall not constitute “Cause” if (i) in good
faith, the Executive reasonably believed such action or refusal to act to be in
or not opposed to the best interests of the Company, (ii) the Executive shall be
entitled, under applicable law or the Certificate of Incorporation or By-Laws of
the Company, to be indemnified with respect to such action or refusal, (iii) the
Executive’s act, or failure to act, was based upon authority given pursuant to a
resolution duly adopted by the Board or pursuant to the direction of a more
senior executive, or (iv) the Executive’s act, or failure to act, was based upon
the advice of counsel or special counsel for the Company.

 

- 8 -

 

 

(b)          The Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to the Executive a Notice of
Termination for Cause. For purposes of this Agreement a “Notice of Termination
for Cause” shall mean delivery to the Executive of a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the
independent members of the Board at a meeting of the Board called and held for
that purpose (after reasonable notice to the Executive and reasonable
opportunity for the Executive, together with the Executive’s counsel, to be
heard before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct constituting Cause and specifying the
particulars thereof in detail. For purposes of this Agreement, no such purported
termination of the Executive’s employment shall be effective without such Notice
of Termination for Cause. No Notice of Termination for Cause shall be deemed
valid if such Notice is given more than one hundred and twenty (120) days after
the Company had actual knowledge of the conduct at issue.

 

5.           CONSEQUENCES OF TERMINATION 

 

5.1.         Death. Upon the Executive’s death, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement other than those obligations accrued hereunder at the date of his
death, including, for this purpose, (i) the Executive’s full Base Salary through
the date of death, (ii) any compensation earned but not yet paid, (iii) the
product of (x) the annual bonus paid to the Executive for the last full fiscal
year of the Company multiplied by (y) a fraction, the numerator of which is the
number of days in the current fiscal year during which the Executive was
employed by the Company, and the denominator of which is 365 (the “Pro-rated
Bonus Obligation”), (iv) any compensation previously deferred by the Executive
(together with any accrued earnings thereon) and not yet paid by the Company,
(v) any accrued vacation pay not yet paid by the Company and (vi) any other
amounts or benefits owing to the Executive under the then applicable employee
benefit plans or policies of the Company, including but not limited to the
insurance policies required to be maintained pursuant to Section 3 hereof. (Such
amounts specified in clauses (i), (ii), (iii), (iv), (v) and (vi) are
hereinafter referred to as “Accrued Obligations”). All Accrued Obligations other
than under (iv) or (vi) shall be paid to the Executive’s estate or designated
beneficiaries, as the case may be, in a lump sum in cash 30 days after the date
of death and the amounts under (iv) and (vi), in accordance with the applicable
incentive compensation plan or employee benefit plan (including, but not limited
to, manner, form and time of payment). 

5.2.         Disability. If the Executive’s employment is terminated by reason
of the Executive’s Disability, the Executive shall be entitled to (i) all
Accrued Obligations, and (ii) an amount equal to two and one quarter (2.25)
years of the Executive’s Base Salary (less the projected amount the Executive
would be entitled to receive under the Long Term Disability Plan during the two
and one quarter (2.25) year period immediately following the termination date
assuming he remained Disabled), and an amount equal to twenty seven (27) times
the then monthly COBRA premium), both, subject to Section 9, paid to the
Executive in a lump sum 30 days from the date of the Executive’s termination of
employment. In addition, the Executive shall for two and one quarter years after
such termination continue to be covered by the Company for life insurance as if
he was an active employee and shall be given access to health coverage by the
Executive paying monthly an amount equal to the COBRA premium for such coverage.
The Executive shall also be entitled to amounts due him under the Company’s Long
Term Disability Plan.

 

- 9 -

 

 

5.3.         Termination for Good Reason or Without Cause. If the Executive’s
employment with the Company is terminated by the Executive for Good Reason
during the Employment Term or the Executive’s employment with the Company is
terminated by the Company Without Cause, or the employment relationship is
terminated by nonrenewal by the Company pursuant to Section 1.2, then the
Company shall, subject to Section 9, pay and provide, as the case may be, to the
Executive the following payments and benefits upon such termination:

 

(a)          The Company shall pay the Executive Accrued Obligations. All
Accrued Obligations other than under Section 5.1 (iv) or (vi) shall be paid to
the Executive in a lump sum in cash 30 days after the date of termination and
the amounts under Section 5.1 (iv) and (vi), in accordance with the applicable
incentive compensation plan or employee benefit plan (including, but not limited
to, manner, form and time of payment).

 

(b)          The Company shall pay to the Executive as severance pay, in a lump
sum 30 days after the date of termination:

 

(i)          a lump sum in an amount equal to two and one quarter (2.25) times
the Executive’s Base Salary;

 

(ii)         a lump sum in an amount equal to the product of (A) the annual
bonus paid by the Company to the Executive for the last fiscal year of the
Company ending prior to the date of termination multiplied by (B) two and one
quarter; and

 

(iii)        a lump sum in an amount equal to twenty seven (27) times the then
monthly COBRA premium and twenty seven (27) times the monthly long term
disability premium.

 

(iv)        with respect to each incentive pay plan (other than stock option or
other equity plans and the annual bonus plan) of the Company (or its Subsidiary)
in which the Executive participated at the time of termination, a lump sum
amount equal to the amount the Executive would have earned if he had continued
employment for two and one quarter (2.25) additional years and achieved all
criteria under the incentive plans for the target award provided thereunder.

 

(v)         a lump sum in an amount equal to the product (A) the annual amount
deferred by the Executive for the last calendar year ending prior to the date of
termination multiplied by (B) two and one quarter; and

 

(c)          In addition, the Executive shall for two and one quarter (2.25)
years after such termination continue to be covered by the Company for life
insurance as if he was an active employee and shall be given access to health
coverage by the Executive paying monthly an amount equal to the COBRA premium.

 

- 10 -

 

 

(d)          To the extent the additional two and one quarter (2.25) years
service time would qualify the Executive for any additional benefits under any
such Company medical plan or Company life insurance plan, such as retiree health
or life insurance coverage (beyond that covered above), as additional severance
pay, such life insurance coverage and additional benefits shall be provided in
accordance with (c) above and under (b)(iii) above the Executive shall receive
an additional lump sum equal to two and one quarter (2.25) times the then COBRA
premium multiplied by the actual additional projected months of such coverage
period.

 

(e)          Stock Option and Restricted Stock Plans. To the extent permitted
under the terms of the applicable stock option or restricted stock plan, any
stock options that would vest in the two and one quarter (2.25) years after
termination and any restricted stock that would become nonforfeitable in such
two and one quarter (2.25) year period shall immediately vest or become
nonforfeitable, as the case may be, and the exercise period of any stock options
shall be extended as if the Executive remained employed until the end of such
additional two and one quarter (2.25) years.

 

(f)          Deferred Compensation Plan. To the extent permitted under the terms
of the Company’s deferred compensation plan, any amount deferred subject to
vesting shall immediately vest and become immediately payable to the Executive. 

 

5.4.         Termination With Cause or Voluntary Termination Prior to One Year
After a Change of Control. If the Executive is terminated With Cause or
voluntarily terminates employment without Good Reason other than after one year
after a Change of Control, the Executive shall receive only Base Salary through
the date of his termination and any amounts then accrued and unpaid within 30
days from the date of termination. Benefits and rights under any benefit
deferred or incentive plan shall be paid or retained in accordance with the
terms of such plan, which shall be in compliance with Code Section 409A. 

 

5.5.         Voluntary Termination. If, and only if, (i) a Change of Control of
the Company shall occur and (ii) the Executive continues to be employed by the
Company during the one year period following the date of the Change of Control
of the Company (the “Post Change Period”), then, notwithstanding anything to the
contrary contained in this Agreement, the Executive may elect at any time
following the Post Change Period to terminate, for any reason or no reason
whatsoever, the Employment Term, on at least two weeks prior written notice. If,
after the Post Change Period, the Executive terminates the Employment Term for
any reason other than one constituting Good Reason (which shall be covered by
Section 5.3 above), then and in such event, the Company shall pay to the
Executive in lieu of any and all other rights of the Executive hereunder to
severance benefits, the Accrued Obligations plus, in a lump sum twenty seven
(27) days after the date of such termination (subject to Section 9) an amount
equal to one-half of the Base Salary due the Executive during the remaining
portion of the Employment Term. 

5.6.         Prior Reduction. For purposes of this Section 5, in the event that
any compensation, rights or benefits (or the methods of calculating the same) to
which the Executive was entitled prior to the date of termination of employment
were at any time within one (1) year prior to the date of termination reduced or
terminated without his express written consent, then that item of compensation,
right or benefit (or the method of calculating the same) to which the Executive
is entitled under this Section shall be the compensation, right, benefit or
method in effect prior to such reduction. Notwithstanding anything to the
contrary contained herein, no provision hereof shall result in any actual
additional vesting or benefits within any plan qualified under Section 401 of
the Internal Revenue Code of 1986, as amended.

 

- 11 -

 

 

6.           CONFIDENTIAL INFORMATION, NON-COMPETITION, INVENTIONS, ETC.

 

(a)          The Executive shall hold in a fiduciary capacity for the benefit of
the Company all secret or confidential information, knowledge or data relating
to the Company or any of its affiliated companies, and their respective
businesses, (i) obtained by the Executive during his employment by the Company
or any of its affiliated companies and (ii) not otherwise public knowledge or
known within the Company’s industry other than through improper disclosure by
the Executive. After termination of the Executive’s employment with the Company,
the Executive shall not, without the prior written consent of the Company,
unless compelled pursuant to the order of a court or other body having
jurisdiction over such matter or upon the advice of counsel, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it.

 

(b)          During the Employment Term and, if the Employment Term ends prior
to a Change of Control, for a period of one (1) year after the termination or
expiration thereof, the Executive will not directly or indirectly:

 

(i)          as an individual proprietor, partner, stock-holder, officer,
employee, director, joint venturer, investor, lender, or in any other capacity
whatsoever (other than as the holder of not more than three percent (3%) of the
total outstanding stock of a publicly held company), engage in the business (the
“Restricted Business”) of developing, producing, marketing, selling or
performing products or services developed or being developed, produced,
marketed, sold or performed by the Company while the Employee was employed by
the Company (provided that following the expiration or termination of the
Employment Term, (x) the Executive may act as an employee of or consultant to a
person or entity which engages in the Restricted Business so long as the
Employee does not himself engage in or assist the person or entity in engaging
in the Restricted Business by virtue of such employment or consulting
relationship; (y) the Executive may serve as a senior executive in a corporation
or other entity that has a division or subsidiary that reports to the Executive
and that engages in the Restricted Business if the Executive is no more than
nominally involved in the day-to-day operations or business practices of such
division or subsidiary; and (z) the Executive may provide investment banking
services to corporations or other entities engaged in the Restricted Business
relating to financing, mergers, acquisitions and dispositions; or

 

(ii)         recruit, solicit or induce, or attempt to induce, any non-clerical
employee or employees of the Company to terminate their employment with, or
otherwise cease their relationship with, the Company; or

 

(iii)        divert or take away, or attempt to divert or to take away, the
business or patronage of any of the clients, customers or accounts of the
Company which were contracts, solicited or served by the Executive while
employed by the Company.

 

- 12 -

 

 

(c)          If any restriction set forth in Section 6(b) above is found by any
court of competent jurisdiction or arbitrator to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic are, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.

 

(d)          The restrictions contained in Sections 6(a), (b) and (i) are
necessary for the protection of the business and goodwill of the Company because
of the trade secrets within the Executive’s knowledge and are considered by the
Executive to be reasonable to such purpose. The Executive agrees that any breach
of Sections 6(a), (b) or (i) will cause the Company substantial and irreparable
damage and therefore, in the event of any such breach, in addition to such other
remedies which may be available, the Company shall have the right to seek
specific performance and injunctive relief. In no event shall an asserted
violation of the provisions of Sections 6(a), (b) or (i) constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.

 

(e)          All inventions, discoveries, computer programs, data, technology,
designs, innovations and improvements (whether or not patentable and whether or
not copyrightable) related to the business of the company which are made,
conceived, reduced to practice, created, written, designed or developed by the
Executive, solely or jointly with others and whether during normal business
hours or otherwise, during his employment by the Company pursuant to this
Agreement (“Inventions”), shall be the sole property of the Company. The
Executive hereby assigns to the Company all such Inventions and any and all
related patents, copyrights, trademarks, trade names, and other industrial and
intellectual property rights and applications therefor, in the United States and
elsewhere and appoints any office of the Company as his duly authorized
attorney, but without any out-of-pocket expense to the Executive, to execute,
file, prosecute and protect the same before any government agency, court or
authority. The Executive hereby waives all claims to moral or similar rights in
any Invention. Upon the request of the Company and at the Company’s expense, the
Executive shall execute such further assignments, documents and other
instruments as maybe necessary or desirable to fully and completely assign all
such Inventions to the company and to assist the Company in applying for,
obtaining and enforcing patents or copyrights or other rights in the United
States and in any foreign country with respect to any such Invention.

 

(f)          The Executive shall promptly disclose to the Company all such
Inventions and will maintain adequate and current written records (in the form
of notes, sketches, drawings and as may be reasonably specified by the Company)
to document the conception and/or first actual reduction to practice of any such
Invention. Such written records shall be available to and remain the sole
property of the Company at all times.

 

(g)          Upon termination of this Agreement or at any other time upon
request by the Company, the Executive shall promptly deliver to the Company all
records, files, memoranda, notes, designs, data, reports, price lists, customer
lists, drawings, plans, computer programs, software, software documentation,
sketches, laboratory and research notebooks and other documents (and all copies
or reproductions of such materials in his possession or control) belonging to
the Company.

 

- 13 -

 

 

(h)          The Executive represents that the Executive’s employment by the
Company and the performance by the Executive of his obligations under this
Agreement do not, and shall not, breach any agreement that obligates him to keep
in confidence any trade secrets or confidential or proprietary information of
his or of any other party or to refrain from competing, directly or indirectly,
with the business of any other party. The Executive shall not disclose to the
Company, and the Company shall not request that the Executive disclose, and
trade secrets or confidential or proprietary information of any other party.

 

(i)          The Executive acknowledges that the Company from time to time may
have agreements with other persons or with the United States Government, or
agencies thereof, that impose obligations or restrictions on the Company
regarding inventions made during the course of work under such agreements or
regarding the confidential nature of such work. If the Executive’s duties
hereunder will require disclosures to be made to him subject to such obligations
and restrictions, the Executive agrees to be bound by them and to take all
action necessary to discharge the obligations of the Company under such
agreements.

 

7.           NO MITIGATION; NO SET-OFF

 

The Company agrees that if the Executive’s employment with the Company is
terminated during the Employment Term for any reason whatsoever, the Executive
is not required to seek other employment or to attempt in any way to reduce any
amounts payable to the Executive by the Company pursuant to this Agreement.
Further, the amount of any payment or benefit provided for in this Agreement
shall not be reduced by any compensation earned by the Executive or benefit
provided to the Executive as the result of employment by another employer or
otherwise. The Company’s obligations to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including without limitation any set-off,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive.

 

8.           GROSS-UP 

8.1.         Gross-up Payment. In the event that the Executive shall become
entitled to the payments and/or benefits provided by Section 5 or any other
amounts (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
change of ownership covered by Code Section 280G(b)(2.25) or any person
affiliated with the Company or such person) (collectively the “Company
Payments”), and such Company Payments will be subject to the tax (the “Excise
Tax”), imposed by Section 4999 of the Code (as any similar tax that may
hereafter be imposed), the Company shall, subject to Section 9, pay to the
Executive at the time specified in Section 8.4 below an additional amount (the
“Gross-up Payment”), such that the net amount retained by the Executive, after
deduction of any Excise Tax on the Company Payments and any federal, state and
local income tax and Excise Tax upon the Gross-up Payment provided for by this
Section 8.1, but before deduction for any federal, state or local income tax on
the Company Payments, shall be equal to the Company Payments. Payments of any
tax reimbursements under this Section 8.1 shall be made by the end of the
calendar year following the calendar year in which the Executive remits the
related taxes.

 

- 14 -

 

 

8.2.         Method of Calculation. For purposes of determining whether any of
the Company Payments and Gross-up Payments (collectively the “Total Payments”)
will be subject to the Excise Tax and the amount of such Excise Tax, (a) the
Total Payments shall be treated as “parachute payments” within the meaning of
section 280G(b)(2.25) of the Code, and all “parachute payments” in excess of the
“base amount” (as defined under Code Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless and except to the extent that, in
the opinion of the Company independent certified public accountants appointed
prior to any change in ownership (as defined under Code Section 280G(b)(2.25))
or tax counsel selected by such accountants (the “Accountants”) such Total
Payments (in whole or in part) either do not constitute “parachute payments,”
represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code in excess of the “base amount” or are
otherwise not subject to the Excise Tax, and (b) the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the
Accountants in accordance with the principles of Section 280(G) of the Code. 

 

8.3.         Reimbursement. For purposes of determining the amount of the
Gross-up Payment, the Executive shall be treated as paying federal income taxes
at his actual tax rate for federal income taxation in the calendar year in which
the Gross-up Payment is to be made and state and local income taxes at his
actual rate of taxation in the state and locality of the Executive’s residence
for the calendar year in which the Company Payment is to be made, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes if paid in such year. In the event that the Excise
Tax is subsequently determined by the Accountants to be less than the amount
taken into account hereunder at the time the Gross-up Payment is made, the
Executive shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the prior Gross-up
Payment attributable to such reduction (plus the portion of the Gross-up Payment
attributable to the Excise Tax and federal and state and local income tax
imposed on the portion of the Gross-up Payment being repaid by the Executive if
such repayment results in a reduction in Excise Tax or a federal and state and
local income tax deduction), plus interest on the amount of such repayment at
the rate provided in Section 1274(b)(2.25)(B) of the Code. Notwithstanding the
foregoing, in the event any portion of the Gross-up Payment to be refunded to
the Company has been paid to any federal, state or local tax authority,
repayment thereof (and related amounts) shall not be required until actual
refund or credit of such portion has been made to the Executive, and interest
payable to the Company shall not exceed the interest received or credited to the
Executive by such tax authority for the period it held such portion. The
Executive and the Company shall mutually agree upon the course of action to be
pursued (and the method of allocating the expense thereof) if the Executive’s
good faith claim for refund or credit is denied. Furthermore, to the extent any
repayment of such amount would be in violation of the Sarbonne Oxley Act, there
shall be no such obligation of repayment.

 

In the event that the Excise Tax is later determined by the Accountant or the
Internal Revenue Service to exceed the amount taken into account hereunder at
the time the Gross-up Payment is made (including by reason of any payment the
existence or amount of which cannot be determined at the time of the Gross-up
Payment), the Company shall make an additional Gross-up Payment in respect of
such excess (plus any interest or penalties payable with respect to such excess)
at the time that the amount of such excess is finally determined.

 

- 15 -

 

 

8.4.         Date of Payment. Subject to Section 9, the Gross-up Payment or
portion thereof provided for in Section 8.3 above shall be paid not later than
the thirtieth day following an event occurring which subjects the Executive to
the Excise Tax; provided, however, that if the amount of such Gross-up Payment
or portion thereof cannot be finally determined on or before such day, the
Company shall pay to the Executive on such day an estimate, as determined in
good faith by the Accountant, of the minimum amount of such payments and shall
pay the remainder of such payments (together with interest at the rate provided
in Code Section 1274(b)(2.25)(B) of the Code), subject to further payments
pursuant to Section 8.3 hereof, as soon as the amount thereof can reasonably be
determined, but in no event later than the ninetieth day after the occurrence of
the event subjecting the Executive to the Excise Tax. 

 

8.5.         Expenses. The Company shall be responsible for all charges of the
Accountant, which the Company shall pay prior to the applicable Short Term
Deferral Date after the charges are incurred.

 

9.           Section 409A of the Code 

 

9.1.         Section 409A. It is intended that the provisions of this Agreement
comply with Code Section 409A or be exempt therefrom, and this Agreement shall
be administered, and all provisions of this Agreement shall be construed, in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A. 

 

9.2.         Installments. If under this Agreement, an amount is to be paid in
two and one quarter or more installments, for purposes of Code Section 409A,
each installment shall be treated as a separate payment. 

 

9.3.         Separation From Service. A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of amounts or benefits subject to Code Section 409A
upon or following a termination of employment unless such termination is also a
“Separation from Service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean Separation
from Service. 

 

9.4.         Specified Employee. If the Executive is deemed on the date of
termination of his employment to be a “specified employee”, within the meaning
of that term under Section 409A(a)(2.25)(B) of the Code and using the
identification methodology selected by the Company from time to time, or if
none, the default methodology, then:

 

(a)          With regard to any payment, the providing of any benefit or any
distribution of equity that constitutes “deferred compensation” subject to Code
Section 409A, payable upon separation from service, such payment, benefit or
distribution shall not be made or provided prior to the earlier of (i) the
expiration of the six-month period measured from the date of Executive’s
Separation from Service or (ii) the date of Executive’s death; and

 

- 16 -

 

 

(b)          On the first day of the seventh month following the date of
Executive’s Separation from Service or, if earlier, on the date of his death,
(x) all payments delayed pursuant to this Section 9 with interest at the prime
rate as published in the Wall Street Journal on the first business day of the
delay period (whether they would otherwise have been payable in a single sum or
in installments in the absence of such delay), shall be paid or reimbursed to
the Executive in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal dates
specified from them herein and (y) all distributions of equity delayed pursuant
to this Section 9.4 shall be made to the Executive. 

 

9.5.         Reimbursement. With regard to any provision herein that provides
for reimbursement of costs and expenses or in-kind benefits, except as permitted
by Code Section 409A, (i) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, (ii) the amount
of expenses eligible for reimbursement, of in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated without regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense occurred. 

 

9.6.         Payment Period. Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within forty (40) days following the date of termination), the actual date of
payment within the specified period shall be within the sole discretion of the
Company. 

 

9.7.         Compliance. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause the
Executive to incur any additional tax or interest under Code Section 409A, the
Company shall, after consulting with the Executive, reform such provision to
comply with Code Section 409A; provided that the Company agrees to maintain, to
the maximum extent practicable, the original intent and economic benefit to the
Executive of the applicable provision without violating the provisions of Code
Section 409A. 

 

9.8.         Other Plans and Agreements. The Company agrees that it will
maintain this agreement and all other plans and programs in which the Executive
participates in compliance with Code Section 409A and administer them
accordingly.

 

10.          NOTICES

 

All notices or communications hereunder shall be in writing, addressed as
follows:

 

To the Company:

 

Bionovo, Inc.

5858 Horton Street

Suite 400

Emeryville, CA 94608

Attention: President

 

- 17 -

 

 

with a copy to each outside director of the Company at either home or business
address as indicated in the records of the Company.

 

To the Executive:

 

At the last address on the books of the Company

 

Any such notice or communication shall be delivered personally or be sent
certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in
writing from time to time). Notice shall be deemed given upon receipt if
delivered personally or three (3) days after mailing or mailed as aforesaid.
Either party may change his or its address for notices under this Agreement by
sending a notice of such new address in the manner set forth in this Section.

 

11.          SEPARABILITY

 

If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.

 

12.          LEGAL FEES, INTEREST

 

In the event the Executive collects any part or all of the payments provided for
hereunder or otherwise successfully enforces the terms of this Agreement by or
through a lawyer or lawyers, the Company shall pay all costs of such collection
or enforcement, including reasonable legal fees and other fees and expenses
which the Executive may incur. The Company shall pay to the Executive interest
at the prime rate as announced from time to time by Citibank, N.A. all or any
part of any amount to be paid to the Executive hereunder that is not paid when
due. The prime rate for each calendar quarter shall be the prime rate in effect
on the first day of the calendar quarter. Any such interest shall be paid to the
Executive together with the underlying amount. Any costs of collection due to
the Executive under this Section 12 shall be paid no later than the Short Term
Deferral Date for the year in which a court or arbitrator directs payment of the
amounts due, or if settled without such direction, the year of such settlement.

 

13.          SUCCESSORS; BINDING AGREEMENT

 

(a)          The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or other-wise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such express assumption and agreement at
or prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation and benefits from the
Company in the same amount and on the same terms to which the Executive would be
entitled hereunder if the Executive terminated his employment for Good Reason,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the date of termination. As
used in this Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor to its business or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.

 

- 18 -

 

 

(b)          The Company may not assign this Agreement except in connection
with, and to the acquiror of, all or substantially all of the business or assets
of the Company.

 

(c)          This Agreement shall inure to the benefit of and be enforceable by
the Executive and his personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to him hereunder
had he continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to his devisee,
legatee or other designee or, if there is not such designee, to his estate.

 

14.          MISCELLANEOUS

 

No provision of this Agreement may be modified, waived or discharged orally, but
only by a waiver, modification or discharge in writing signed by the Executive
and such officer as may be designated by the Board. No waiver by either party
hereto at any time of any breach by the other party hereto of, or in compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions of conditions
at the time or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are note expressly
set forth in this Agreement.

 

15.          ARBITRATION

 

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators in New York, New York, in accordance with the rules of the American
Arbitration Association then in effect, and judgment may be entered on the
arbitrators’ award in any court having jurisdiction. The Company shall pay all
costs of the American Arbitrator Association and the arbitrator. Notwithstanding
the foregoing, the Executive shall be entitled to seek specific performance from
a court of his right to be paid until the date of termination during the
pendency of any dispute or controversy arising under or in connection with this
Agreement and the Company shall have the right to obtain injunctive relief from
a court pursuant to Section 6(d) hereof.

 

16.          ENTIRE AGREEMENT

 

Subject to Section 16, this Agreement represents the entire agreement of the
parties and shall supersede any and all previous contracts, arrangements or
understandings between the Company and the Executive with respect to the subject
matter hereof, including but not limited to the Existing Employment Agreement,
provided that the foregoing shall supplement and not supersede any previous
agreements, assignments or other instruments with regard to Inventions.

 

- 19 -

 

 

17.          NON-EXCLUSIVITY OF RIGHTS

 

Nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company or any of its affiliated companies and for which the
Executive may qualify, nor shall anything herein limit or otherwise prejudice
such rights as the Executive may have .under any other agreement (other than the
Existing Employment Agreement and any other currently existing agreement as to
employment or severance from employment) with the Company or any of its
affiliated companies, provided that to the extent the Executive is entitled to
receive any amounts hereunder, he shall not be entitled to any amounts under any
other severance plan. Amounts which are vested benefits or which the Executive
is otherwise entitled to receive under the plan or program of the Company or any
of its affiliated companies at or subsequent to the date of termination shall be
payable in accordance with such plan or program..

 

18. GOVERNING LAW

 

This Agreement shall be construed, interpreted, and governed in accordance with
the laws of California, without reference to rules relating to conflicts of law.

 

********

 

- 20 -

 

 

IN WITNESS WHEREOF, the Company has caused this Amended and Restated Agreement
to be duly executed and the Executive has hereunto set his hand, this 23rd day
of January, 2012.

 

  BIONOVO, INC.       By           President       Executive

 



- 21 -

 

 